UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) May 4, 2010 SOUTHERN MISSOURI BANCORP, INC. (Exact name of Registrant as specified in its Charter) Missouri 000-23406 43-1665523 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 531 Vine Street, Poplar Bluff, Missouri 63901 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(573) 778-1800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 1 4d-2(b) under the Exchange Act (17 CFR 240.1 4d-2(b)) Pre-commencement communications pursuant to Rule 1 3e-4(c) under the Exchange Act (17 CFR 240.1 3e-4(c)) Item 2.02 Results of Operations and Financial Condition On May 4, 2010, Southern Missouri Bancorp, Inc. (the "Company"), the parent corporation of Southern Bank, issued a press release announcing that the Board of Directors declared a quarterly dividend. A copy of the press release is attached as Exhibit 99 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated May 4, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN MISSOURI BANCORP, INC. Date: May 6, 2010 By: /s/ Greg A. Steffens Greg A. Steffens President 3 EXHIBIT INDEX Exhibit No.
